                                Case 3:19-mc-00819                 Document 2            Filed 09/30/19     Page 1 of 10

, AO 93 (Rev. 11/13) Search and Seizure Warrant



                                             UNITED STATES DISTRlCT COURT
                                                                             for the
                                                                      District of Oregon
                                                                       Portland Division
                    In the Matter of the Search of                              .)
               (Briefly describe the property to be searched                     )
                or identify the person by name and address)

              12441 SE Powell Blvd., Portland, OR 97236
                                                                                 )
                                                                                 )      CaseNo.   '19 -MC- 8 1 9 A
                       · (Subject Premise-1)                                     )
                                                                                 )

                                                   SEARCH AND SEIZURE WARRANT
 To:       Any authorized law enforcement offic~r
          An application by a federal law enforcement officer or an attorney for the government requests the search
 of the following person or property located in the   _ _ _ _ _ _ _ _ District of                           Oregon
 (identify the person or describe the property to be searched and give its location):

       As described in Attachment A-1 hereto.




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
 described above, and that such search will reveal (id(?ntify the person or describe the property to be seized):

       The information and items set forth in Attachment B-1 hereto.




           YOU ARE COMMANDED to execµte this ·warrant on or before ·                        U ~fur / <£
                                                                                           dv / fnot to exceed 14 days)
        ~ in the daytime 6:00 a.m. to I 0:00 p.m.
                                          0 at any time in the day or night because good cause has been established.

         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
 person from whom, or from whose premises, the property was taken, or leave the copy" and receipt at the place where the
 property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
 as required by law and promptly return this warrant and inventory to          Magistrate Judge Acosta, via the Clerk's office
                                                                                                     "{United States Magistrate Judge)




  Date and time issued:
                                 c ..z_,      3s
                                                    1
                                                     17_ ,_,___.
                                                                                                              Judge 's signature


  City and state:              Portland, Oregon                                               ohh--v'. Acosta, United States Magistrate Judge
                                                                                                           Printed name and title
                                Case 3:19-mc-00819            Document 2      Filed 09/30/19       Page 2 of 10

_ AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                     Return
  Case No.:                                Date and time warrant executed:         Copy of warrant and inventory left with:


  Inventory made in the presence of :

  Inventory of the property taken and name of any person(s) seized:




                                                                   Certification


          I de,elare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
  designated judge.



  Date:
                                                                                          Executing officer's signature



                                                                                             Printed name and title
           Case 3:19-mc-00819         Document 2       Filed 09/30/19     Page 3 of 10




                                      ATTACHME T A-1
                                    Property to Be Searched
Subject Premise-I: The property to be searched is the business TIENDA MEXICANA
GONZALEZ BROS located at 12441 SE Powell Blvd Portland, OR 97236 as further described
as a building that faces south, is yellow in color, is a one single-story building with white trim,
and is located on the west end of a small strip mall. The business has a banner that says "Tienda
Mexicana Gonzalez Bros" above the front door. The business TIENDA MEXICANA
GONZALEZ BROS located 12441 SE Powell Blvd Portland, OR 97236 is in the city of
Portland, County of Multnomah, State of Oregon.
             Case 3:19-mc-00819        Document 2       Filed 09/30/19      Page 4 of 10




                                      ATTACHMENT B-1

                                        Items to Be Seized

       1.      The items to be searched for, seized, and examined, are those items at Subject

Premise-I, and Subject Premise-2 that contain evidence, contraband, fruits, and

instrumentalities of the laundering of proceeds of drug trafficking, in violat~on of Title 18,

United States Code, Section 1956(h), 1956(a)(l)(A)(i) and 1956(a)(l).(B)(i), and Title 21, United

States Code, Section 841, 843 and 846. The items to be seized cover the period November 2018

through the date of the execution of the search warrant and are as follows:

       a.      Records relating money transfer services: registration and authority to serve as

               agents for any wire transmitting business (WTB) and communications with a

               WTB; electronic devices capable of internet connection with a WTB;

               documentation, ledgers, j oumals and receipts relating to wire transmitting

               services provided, including identification information and lists of senders and

               recipients of wire transfers;

       b.      Books, records, receipts, notes, ledgers, calendars, and other documents relating

               to the laundering of drug trafficking proceeds, including contact information and

               communications between members of the conspiracy charged in Indictment 3:19-

               CR-:00436, and evidence of the use of apparently legitimate businesses and

               transactions to disguise profits of drug trafficking;

        c.     Financial records including bank statements, canceled checks, deposit records,

               check stubs, payment ledgers, checkbook registers, deposit slips, loans,
                                                   I
               documentation of assets and liabilities, general ledgers, general j oumals, cash,

                cash receipts, cash disbursement journals, accounts receivable journals, accounts


 Page 1 - Attachment B-1                                          USAO Version Rev. June 2017
         Case 3:19-mc-00819        Document 2       Filed 09/30/19     Page 5 of 10




           payable journals, contracts, billing information, and records of bills relating to the

           receipt of currency or other forms of payment.

    d.     Financial records relating to the receipt and disposition or expenditure of the

           proceeds of drug trafficking, to wit: money orders, wire transfer records, cashier's

           checks and receipts, account records, passbooks, tax records, safe deposit box

           keys and records, checkbooks, and check registers,' as well as records of assets

           purchased including property, precious metals and gems.

    e.     Payroll and payroll tax records including timecards, timesheets, handwritten hour

           summaries, payroll sheets/journals, payroll check registers, canceled payroll

           checks, paycheck stubs, Forms W-2, Forms W-4, Forms 941, Forms 940, and

           Forms 1099.

    f.     Calendar books, log books, appointment books, and telephone number listings

           reflecting employment infomiation, customer information, and vendor

           information.

    g.     Documents reflecting travel expenditures to include copies of travel tickets, hotel

           bills, gas receipts, and copies of payment items comprising evidence of

           expenditures and liabilities.

    h.     Copies of tax returns and related tax preparation files to include work papers,

           schedules, receipts, and any other soµ.rce documents comprising evidence of asset

            acquisition, expenditures, and sources of income.

    1.     Notes payable and receivable, IO Us, and other recordation of debts comprising

            evidence of loans and expenses.




Page 2-Attachment B-1                                         USAO Version Rev. June 2017
                      Case 3:19-mc-00819       Document 2       Filed 09/30/19      Page 6 of 10




           J.           Papers, records, documents, files, notes, memos, mail, or other materials

                        representing residency, ownership, occupancy, dominion, or control of the

                        premises referenced above and described in Attachment A-1 and A-2.

           k.           Records or keys showing possession of safe deposit boxes, safes, storage units,

                       · a.n,d any other type of storage areas, including passwords and/or access codes for

                        access during the searches.

           1.           Cellular telephones, computers and other electronic devices capable of storing

                        data that constitutes evidence or the instrumentality of money laundering and drug

                        trafficking.

           m.           Latent prints and identifying material from items at the Subject Residence.

            2.          As used in this attachment, the terms "records" and "information" include all of

the foregoing items of evidence in whatever form and by whatever means they may have been

created or stored, including any form of computer or electronic storage (such as flash memory or

other media that can store data) and any photographic form. The term "computer" includes all

types of electronic, magnetic, optical, electrochemical, or other high speed data processing

devices performing logical, arithmetic, or storage functions, including desktop computers,

notebook computers, mobile phones, tablets, server computers, and network hardware. The term

"storage medium" includes any physical object upon which computer data can be recorded.

Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and other magnetic

or optical media.

            3.          For any computer or storage medium whose seizure is otherwise authorized by

this warrant and any computer, storage mediun1, or digital device that contains or in which is




. Page 3 - Attachment B-1                                                 USAO Version Rev. June 2017

    _-\:~~-.,. - ·-
             Case 3:19-mc-00819        Document 2      Filed 09/30/19      Page 7 of 10




stored records or information that is otherwise called for by this warrant (hereinafter

"Computer"):

       a.      Evidence of who used, owned,_ or controlled the Computer at the time the things

               described in this warrant were created,
                                              .
                                                       edited,
                                                         .
                                                               or deleted, such as logs, registry

               entries, configuration files, saved usemames and passwords, documents, browsing

               history, user profiles, email, email contacts, "chat," instant messaging logs,

               photographs, and correspondence.

       b.      Evidence of software that would allow others to control the Computer, such as

               viruses, Trojan horses, and other forms of malicious software, as well as evidence

               of the presence or absence of security software designed to detect malicious

               software.

       c.      Evidence of the lack of such malicious software.

       d.      Evidence indicating how and when the Computer was accessed or used to
                                              \.


               determine the chronological context of computer access, use, and events relating

               to the crime u.nder investigation and to the Computer user.

       e.      Evidence indicating the Computer user's state of mind as it relates to the crime

               under investigation.

      · f.     Evidence of the attachment to-the Computer of other storage devices or simil;rr

               containers for electronic evidence.

        g.     Evidence of counter-forensic programs (and associated data) that are designed to

               eliminate data from the Computer.

        h.     Evidence of the times the Computer was used.




 Page 4 - Attachment B-1                                          USAO Version Rev. June 2017
             Case 3:19-mc-00819       Document 2      Filed 09/30/19     Page 8 of 10




       1.      Passwords, encryption keys, and other access devices that may be necessary to

               access the Computer.

      J.       Documentation and manuals that may be necessary to access the Computer or to

               conduct a forensic examination of the Computer.

       k.      Records of or information about Internet Protocol addresses used by the

               Computer.

       1..     Records of or information about the Computer's Internet activity, including

               firewall logs, caches, browser history and cookies, ''bookmarked" or "favorite"

               web pages, search terms that the user entered into any Internet search engine, and

               records of user-typed web addresses.

      · m.     Contextual information necessary to understand the evidence described in this

               attachment.

       n.      Routers, modems, and network equipment used to connect computers to the

               Internet.

       4. ·    During the execution of the search of the Premises described in Attachment A-1

and A-2, law enforcement personnel are authorized to press the fingers, including thumbs, of

Jesus GONZALEZ VAZQUEZ and Juan Antonio ROMO found at the Premises to the Touch ID

sensor of the Apple brand device(s), such as an iPhone or iPad, found at the Premises for the

purpose of attempting to unlock the device via Touch ID in order to search the contents as

authorized by this warrant.

                                       Search Procedure

       5.      The search for data capable of being read, stored, or interpreted by a computer or ·

storage device, may require authorities to employ techniques, including imaging any computer or


 Page 5-Attachment B-1                                           USAO Version Rev. June 2017
             Case 3:19-mc-00819         Document 2        Filed 09/30/19      Page 9 of 10




storage media and computer-assisted scans and searches of the computers and storage media, that

might expose many parts of the computer to human inspection in_ order to determine whether it

constitutes evidence as described by the warrant.

       6.      _The initial examination of the computer and storage media will be performed

within a reasonable amount of time not to exceed 120 days from the date of execution of the

warrant. If the government needs additional time to conduct this review, it may seek an

extension of the time period from the Court within the original 120-day period from the date of

execution of the warrant. The government shall complete this revi~w within 180 days of the date

of execution of the warrant. If the government needs additional time to complete this review, it .

may seek an extension of the time period from the Court.

       7.      If, at the conclusion of the examination, law enforcement personnel determine

that particular files or file folders on the computer and storage media do not contain any data.

falling within the scope of the warrant, they will not search orexamine those files or folders

further without authorization frorri the Court: Law enforcement personnel may continue to

examine files or data falling within the purview of the warrant, as well as data within the

operating system, file system, software application, etc., rela,ting to files or data that fall within

the scope of the warrant, through the conclusion of the case.

        8.      If an examination is conducted, and the computer and storage media do not

contain any data falling within the ambit of the warrant, the government will return the computer

and storage media to its owner within a reasonable period of time following the search and will

seal any image of the computer and storage media, absent further authorization from the Court.




 Page 6 -Attachment B-1                                             USAO Version Rev. June 2017
              Case 3:19-mc-00819       Document 2       Filed 09/30/19         Page 10 of 10




       9.        The government may retain the computer and storage media as evidence, fruits,

contraband, or an instrumentality of a crime or to commence forfeiture proceedings against the

computer and storage media and/or the data contained therein.

        10.      The government will retain a forensic image of the computer and storage media

for a number of reasons, including proving the authenticity of evidence to be used at trial,

responding to questions regarding the corruption of data,. establishing the chain of custody of

data, refuting claims of fabricating, tampering, or destroying data, and addressing potential

exculpatory evidence claims where, for example, a defendant claims that the government

avoided its obligations by destroying data or returning it to a third party.




 Page 7 -Attachment B-1                                            USAO Version Rev. June 2017
